DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not seem to discuss the use of numbers in order to represent the position of the containers.  This limitation is thus considered to be new matter.  
Claim Rejections - 35 USC § 103
Claims 3-5, 7-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. USPG Pub. No.: US 2010/0080579 in view of Sugihara USPG Pub No.: US 2018/0295314.
Regarding Claim 5, Yamaguchi teaches an image forming apparatus (seen in figure 1, 1) comprising: 
an image forming portion (20) configured to form a toner image; 
a first collecting container (210) provided detachably mountable to a first mounting portion [0027] and configured to collect residual toner discharged from said image forming portion (seen in figure 2); 
a second collecting container (220) provided detachably mountable to a second mounting portion [0027] and configured to collect the residual toner discharged from said image forming portion (seen in figure 2); 
a feeding device (130, 140, and 150) configured to feed the toner, discharged from said image forming portion, to said first collecting container and said second collecting container (seen in figures 1 and 2); 
a controller configured to control said feeding device (see figure 5 which shows a controller for the feeding device motors), wherein in a case that said first collecting container becomes full when said feeding device feeds the toner to said first collecting container during image formation, said controller is constituted so as to control said feeding device so that a feeding destination of the toner is switched from said first collecting container to said second collecting container and is constituted so as to be control said image forming portion so that an image forming operation is continued (seen in figure 6A in which the first container is filled and the shutter to the container moves to the closed state, and waste toner is exclusively transferred to the second container); 
and a notifying device (UI 23) configured to notify, in a case that one of said first collecting container and said second collecting container becomes full, information prompting exchange of said collecting container which becomes full and identifying said collecting container to be exchanged (taught in [0019] and [0066]-[0067]). 
Yamaguchi does not explicitly teach: a first discrimination mark with position information to indicate the position of the collecting controller container to be replaced, provided at a position corresponding to said first mounting portion and configured to identify first discrimination information for discriminating said first collecting container notified by said notifying device (Yamaguchi does teach the notifying device in that displays replacement information in [0066]-[0067]); and a second discrimination mark with position information to indicate the position of the collecting controller container to be replaced, provided at a position corresponding to said second mounting portion and configured to identify second discrimination information for discriminating said second collecting container notified by said notifying device.  Yamaguchi also does not explicitly teach said collecting container to be exchanged by indicating said first discrimination mark or said second discrimination mark.
However, Sugihara teaches a first discrimination mark with position information to indicate the position of the collecting controller container to be replaced, (see [0039] and figure 3, in which the color of any one of the doors for the containers serves as a first mark. Said mark can broadly be considered to give position information because the color indicates relative position) provided at a position corresponding to said first mounting portion (see in figure 3) and configured to identify first discrimination information for discriminating said first collecting container notified by said notifying device (see [0039] and figure 3 in which the doors are the same color as they are depicted on the user interface); and a second seal, on which a discrimination mark with position information to indicate the position of the collecting controller container to be replaced, (see [0039] and figure 3, in which the color of any one of the doors for the containers, other than the previously discussed first door, serves as a second mark.  Said mark can broadly be considered to give position information because the color indicates relative position) provided at a position corresponding to said second mounting portion and configured to identify second discrimination information for discriminating said second collecting container notified by said notifying device (see [0039] and figure 3 in which the doors are the same color as they are depicted on the user interface).   Sugihara also teaches maintenance of a specific container within an image forming apparatus through a notifying device (figure 3, 1) configured to notify, in a case that one of a plurality of containers needs maintenance, information prompting exchange of one of the plurality of containers which becomes full and identifying said collecting container to be exchanged by indicating a discrimination mark associated with the one of the plurality of containers (seen in figure 3 and described in [0039]).  It would have been obvious to one skilled in the art at the time of filing to have modified the waste toner containers of Yamaguchi with the markings of Sugihara, and to display said markings on a user interface to correspond to the container or containers in need of replacement, in order to make exchanging containers an easier more automated process for the user (see Sugihara [0005]-[0007] which discusses using visual aids to make the exchange process easier for the user).  
Regarding Claim 3, Sugihara, as applied above, teaches an image forming apparatus according to Claim 5, further comprising a common door (4) configured to open and close said first mounting portion and said second mounting portion, wherein said first discrimination mark and said second discrimination mark are provided on an inside surface of said common door (seen in figure 3).
Regarding Claim 4, Sugihara, as applied above, teaches an image forming apparatus according to Claim 3, wherein said common door is rotatable about a rotational axis extending along a widthwise direction crossing an up-down direction at a lower portion thereof (see in figure 3).
Regarding Claim 7, Sugihara, as applied above, teaches an image forming apparatus according to Claim 4, wherein said common door is provided at a lower portion of the image forming apparatus body (see figure 4, in which the toner containers are lower than the relative highest portion of the apparatus.  Broadly, this meets the claim.  Applicant could overcome this rejection by being more specific about what the position of a lower portion entails.  Also, note that Kamimura et al. USPG Pub. No.: US 2006/0018671, cited below, discloses a common door that is at the bottom of the device which would be motivated if one of ordinary skill in the art desired a vertical configuration for larger, all-inclusive developing cartridges.  Therefore, this reference would be used in a potential 103 rejection of claim 7). 
Regarding Claim 10, Sugihara, as applied above, teaches an image forming apparatus according to Claim 5, wherein said first collecting container is detachably mountable to the second mounting portion and said second collecting container is detachably mountable to the first mounting portion (seen in figure 3).
Regarding Claim 11, Sugihara, as applied above, teaches an image forming apparatus according to Claim 5, wherein said first discrimination mark and said second discrimination mark are provided on the side wall where the first mounting portion and the second mounting portion are provided (seen in figure 3).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. USPG Pub. No.: US 2010/0080579 in view of Sugihara USPG Pub No.: US 2018/0295314 in view of Kamimura et al. USPG Pub. No.: US 2006/0018671.
Regarding Claim 8, Yamaguchi and Sugihara, as applied above, teach the image forming apparatus according to Claim 5, but do not explicitly teach wherein said first discrimination mark and said second discrimination mark are characters.  However, Kamimura teaches wherein said first discrimination mark and said second discrimination mark are characters (see in figure 10; broadly, a character is any distinguishable marking or symbol).  It would have been obvious to one of ordinary skill in the art to have modified the color seal system of Sugihara with the line character system of Kamimura in order to further distinguish the toner bottles to correctly insert the correct one (see Kamimura [0006]-[0010]). 
Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. 
Applicant argues (p.7): “Without conceding the combination of Yamaguchi and Sugihara as proposed in the Office Action, it is submitted such a combination fails to render obvious Applicant's invention as now set forth in Claim 5. As amended, the image forming apparatus includes a first discrimination mark with position information to indicate the position of the collecting container to be replaced and provided at a position corresponding to the first mounting portion, and a second discrimination mark with position information to indicate the position of the collecting container to be replaced and provided at a position corresponding to the second mounting portion. 
In contrast, neither Yamaguchi nor Sugihara provide discrimination marks that include position information to indicate the position of the collecting container to be replaced. In this regard, it is noted that in Sugihara the housing covers 5 use corresponding colors but do not provide position information, and furthermore the containers 3 are provided for supplying toner but not collecting residual toner as recited in Applicant's Claim 5.”
Contrary to Applicants’ arguments, Examiner maintains that the colors on the containers sufficiently serve as position information.  In short, applicants’ arguments regarding the claim limitation are narrower than actual claim language hence prior rejection is still good; that is, the term “position information” is broad enough to encompass a scenario in which color coating is serving directly as information that notifies a user of relative position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852